DETAILED ACTION
Notice of Amendment
The Amendment filed 9/27/2022 has been entered.  Claims 21-27, 29, 40-44, 46, 48, 49 are pending in the application with claim 21 amended, claims 1-20, 28, 30-39, 45, 47 cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 25-27, 29, 40-42, 46, 48 and 49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dejima et al. (US Patent Application Publication No. 2007/0167680, hereinafter Dejima).

In regard to claim 21, Miyamoto discloses a medical manipulation assembly (Figs. 20,22) comprising: 
a sheath (90) steerable in response to rotational movement of a sheath steering mechanism (Fig. 20 shows the handle of the sheath having a control knob for controlling rotation of a bendable section of the sheath); 
a catheter (200) extendable through the sheath (Fig. 22), the catheter including: 
an elongated portion (203, Fig. 22) steerable in response to rotational movement of a catheter steering mechanism (via bending section (203B)), wherein the sheath and elongated portion of the catheter are independently steerable (the sheath and catheter each have bending sections that are independently steerable) and the catheter is aligned with and slidable relative to a longitudinal axis of the sheath (Fig. 20), and wherein the steerable elongated portion includes a working channel (206) sized to receive a visualization instrument therethrough (the working channel is capable of receiving a visualization instrument therethrough); and
a distal end effector (208A) surrounding a distal opening of the working channel, the working channel extending through at least a proximal portion of the distal end effector (Par. 118, Fig. 22), the distal end effector at a distal end of the catheter and sized to pass through the sheath (Fig. 20), the distal end effector configured to directly engage tissue (the distal end effector is capable of directly contacting tissue, Fig. 22),
a distal end effector steering mechanism (bending wires (117A-117D), Par. 117) comprising at least one steerable member (bending wires (117A-117D), Par. 117), the at least one steerable member coupled to the distal end effector and configured to bend the distal end effector independently of the sheath (Par. 117, Figs. 20,22), wherein when the distal end effector is bent relative to the sheath, an axis transverse to the distal end effector is angled with respect to an axis transverse to the sheath (Figs. 20,22); and
a set of control wires (201B, Par. 116), wherein at least one of the sheath or the elongated portion of the catheter includes a plurality of lumens (via lumens through joint rings (201), Par. 116, Fig. 22) with at least two of the plurality of lumens each sized for passage of one of the control wires of the set of control wires (via lumens through joint rings (201), Par. 116, Fig. 22).

In regard to claim 25, Miyamoto teaches wherein at least one of the sheath or the catheter is steerable by computer control (the sheath or catheter is capable of being steered by computer control).

In regard to claim 26, Miyamoto teaches wherein at least one of the sheath or the catheter is formed from an extrusion that includes the plurality of lumens (the joint rings (201) are capable of being formed via an extrusion).

In regard to claim 27, Miyamoto teaches wherein at least one of the plurality of lumens is configured for passage of a helically shaped member (the plurality of lumens are capable of passing a helically shaped member).

In regard to claim 29, Miyamoto teaches wherein a distal end of the sheath is deflectable to form a distal curve in a first direction, and wherein a distal end of the catheter is deflectable to form a distal curve in a second direction, different from the first direction, and an intermediate curve in the first direction, the intermediate curve extending proximally of the distal curve of the catheter (the sheath and catheter are configured to rotatable and articulatable with respect to each other and would be capable of assuming the aforementioned configuration).

In regard to claim 40, Miyamoto teaches wherein the distal end effector is articulatable (Fig. 22, via bending section (207)).

In regard to claim 41, Miyamoto teaches wherein the distal end effector includes a hood (215A, Fig. 22).

In regard to claim 42, Miyamoto teaches wherein the distal end effector surrounds an open area distal of the distal opening of the working channel (Fig. 22).
In regard to claim 46, Miyamoto teaches wherein a proximal end of the at least one steerable member extends to a proximal end of the catheter (Par. 133).

In regard to claim 48, Miyamoto teaches wherein manipulation of the proximal end of the at least one steerable member is configured to bend the distal end effector (Par. 134).

In regard to claim 49, Miyamoto teaches wherein the at least one steerable member is coupled to an outer surface of the distal end effector.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejima et al. (US Patent Application Publication No. 2007/0167680, hereinafter Dejima) in view of Saadat et al. (US Patent Application Publication No. 2005/0234294, hereinafter Saadat).

In regard to claims 22-24, Dejima does not expressly teach further comprising the visualization instrument, wherein the visualization instrument is extendable distally beyond the sheath and the catheter, wherein the visualization instrument includes a camera, wherein the visualization instrument includes an optical fiber.
Saadat teaches an analogous endoscopic apparatus (10, Fig. 7) comprising an elongate body (12) with two steerable shafts (82a,82b, i.e. end-effectors) at a distal end thereof.  One of the steerable shafts (82b) comprises a visualization element (88) and the other steerable shafts (82a) comprises a grasper tool (90).  The visualization element may comprise illumination sources as well as optics coupled to one or more optical fibers or video chips (Par. 39).  
It would’ve been obvious to one of ordinary skill in the art at the effective filing date of the application to substitute one of the tools (205A,205B) of Miyamoto with a visualization element (88) of Saadat providing a surgeon with a better field of view of the surgical tool within the other end-effector (208A,208B) during manipulation of tissue within a body cavity.

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejima et al. (US Patent Application Publication No. 2007/0167680, hereinafter Dejima) in view of Strong (US Patent No. 6,083,152).

In regard to claim 43, Dejima does not expressly teach wherein the distal end effector is formed from a translucent material.
Strong teaches an analogous endoscope insertion tube (10) formed of a plurality of layers with the outermost layer formed of a clear high-polymer material (see abstact) that allows printing applied to an interior layer to be visualized.
It would’ve been obvious to one of ordinary skill n the art at the time of the invention to modify the outermost layer of the distal end effector of Dejima to be transparent as taught by Strong enabling a surgeon to visualization range markings on the distal end effector, providing the surgeon with better depth perception during a surgical procedure.

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dejima et al. (US Patent Application Publication No. 2007/0167680, hereinafter Dejima) in view of Miyagi (US Patent Application Publication No. 2003/0083550).

In regard to claim 44, Dejima teaches of the distal end effector formed of a plurality of joint rings (16) but does not expressly teach wherein the distal end effector is formed from plastic.
Miyagi teaches an analogous endoscope comprising a flexible insertion portion (2) having a bendable section (10) at a distal end thereof.  The bendable section (10) comprises a plurality of joint rings (11) that can be formed of a variety of materials, including brass, plastics and ceramics.  Further, forming the joint rings (16) of plastics and ceramics is beneficial since they’re both rich in machinability and anti-corrosion properties (Par. 55).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the joint rings (16) of the distal end effector of Dejima to be formed of plastic as taught by Miyagi since Miyagi teaches it’s well known to form joint rings of a plurality of materials and forming the joint rings of plastic is beneficial due to plastics being rich in machinability and anti-corrosion properties (Par. 55).

Response to Arguments
Applicant’s arguments with respect to claims 21-27, 29, 40-44, 46, 48, 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	October 8, 2022